DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 9 October 2021. Claims 1, 3-10, 12-17 and 21-25 have been examined.

Claim Interpretation Note
	It is noted that the meaning of “at least one of A and B” is “at least one of A and at least one of B.” Thus, all claims that recite such a conjunctive phrase are interpreted as requiring at least one of each of the recited elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1, 3-10, 12-17 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that claims 1, 3-10, 12-17 and 21-25 are directed to methods and a system which are eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: processor, device, and memory.
In exemplary claim 25, limitations reciting the abstract idea are as follows:
	obtaining, from a user, a query comprising user-specified parameters (this is a data gathering step and thus only represents insignificant pre-solution activity);
	generating, by a processor, on the basis of the user-specified parameters, at least one additional parameter, wherein the at least one additional parameter is generated semantically (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a term that is similar to a query term. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 	
	selecting, by the processor, on the basis of the user-specified parameters and the at least one additional parameter, a plurality of documents from the database (as drafted, this limitation is a encompasses the user manually looking up two or more documents that include his/her desired query term(s) and the similar term. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	presenting at least one document from the plurality of documents in an order determined only on the basis of a subset of the user-specified parameters (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user looking at one of the two or more documents. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
	calculating, for the at least one document, a document scoring function, wherein the document scoring function evaluates an extent to which a set of search parameters are matched by the at least one document, wherein the document scoring function is calculated at least partly on the basis of a term frequency of at least one keyword in the at least one document, wherein calculating the document scoring function (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation as a mathematical concept but for the recitation of generic computer components. This limitation is explicitly directed to a mathematical calculation. Thus, this limitation recites an abstract idea under 2019 PEG).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or as a calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or the “Mathematical Concept” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a processor, device, and memory. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 79-90 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a processor, device, and memory, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 79-90 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather 
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 10 and 25 include “presenting at least one document from the plurality of documents in an order determined only on the basis of a subset of the user-specified parameters” (emphasis added). The specification does not describe determining the claimed order only on the basis of user-specified parameters. 
Page 15 of the remarks of 9 October 2021 point to pars. 26-29, 44, 45 of the specification as filed to show support for such a feature and pages 17 and 18 of the remarks show that Applicant is of the position that the above-mentioned claim limitation orders search results strictly and only based on user-specified parameters and that “the additional parameters that are semantically derived from the user-specified parameters are excluded or ignored while ordering the one or more documents” (emphasis added).  However, nothing in pars. 26-29, 44, and 45, or any other portion of the specification, discloses that the ordering is strictly and only based on user-specified parameters, or that the ordering excludes or ignores additional parameters. The above-mentioned claim limitation positively recites excluding presentation of a document in an order determined based on more than a subset of the user-specified parameters; this limitation has no basis in the original disclosure. 
Nothing in these two sentences conveys that the weight is calculated / assigned based only on parameters supplied by the user. Additionally, nothing in the specification discloses that the weight and/or the claimed ordering is not based on more than just parameters supplied by the user. 
All respective dependent claims are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 includes “The system of claim 10, wherein the processor is further configured to monitor an interaction of the user with the to obtain monitoring data…” It is not clear what this means. All respective dependent claims are likewise rejected. 

Claim 24 includes “a crux of the at least one document.” It is not clear what the scope of this limitation is.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10, 12, 14 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cucerzan et al., Pub. No.: US 20130268519 A1, hereinafter Cucerzan.

	As per claim 1, Cucerzan discloses A method of retrieving and presenting at least one document from a database (par. 46), comprising:
(pars. 15, 44);
	generating, by a processor, on the basis of the user-specified parameters, at least one additional parameter, wherein the at least one additional parameter is generated semantically (par. 45);
	selecting, by the processor, on the basis of the user-specified parameters and the at least one additional parameter, a plurality of documents from the database (par. 46); and
	presenting at least one document from the plurality of documents in an order determined only on the basis of a subset of the user-specified parameters (pars. 47-48). 

	As per claim 10, Cucerzan discloses a system for retrieving and presenting at least one document, the system comprising:
 	a databas(par. 46); and 
	a computing device operatively coupled with the database, the computing device comprising a memory and a processor (par. 19), wherein the processor is configured to: 
	obtaining, from a user, a query comprising user-specified parameters (pars. 15, 44);
(par. 45); 
	select on the basis of the user-specified parameters and the at least one additional parameter, a plurality of documents from the database (par. 46); and
	present at least one document from the plurality of documents in an order determined only on the basis of a subset of the user-specified parameters (pars. 47-48).

	As per claim 3, Cucerzan discloses The method of claim 1 further comprising calculating, for the at least one document, a document scoring function, wherein the document scoring function evaluates an extent to which a set of search parameters are matched by the at least one document, wherein the set of search parameters comprises at least one of the user-specified parameters or the additional parameters (see at least pars. 46, 57, 60-68, 70, 78)
 
	As per claim 5, Cucerzan discloses the method of claim 1, wherein presenting the at least one document comprises displaying a visual map to the user for the presented at least one document, wherein the visual map comprises at least one of: a location (claim interpretation notes: the claim recites multiple labeled components in that the claim merely recites names of components without defining any of: what the components actually do (e.g. their functionality), what they are comprised of (e.g. their structure),  what the components are used for, etc.; the components are recited in connection with undefined associations with the presentation of a document – see Cucerzan, as cited above in the rejection of claim 1, and including at least figs. 3, 6, and 7 for multiple disclosures of documents being visually displayed with multiple elements (i.e. components) associated with the claimed features). 

	As per claim 24, Cucerzan discloses the method of claim 5, wherein the key text portion component comprises information pertaining to one or more of a crux of the at least one document, a conclusion of the at least one document, and an objective of the at least one document, and wherein the information is extracted on the (see rejection of claim 5 – note that the visual display of documents includes/comprises information that pertains to the entirety of documents (not just the “crux”, conclusion and objective) returned as part of the rewritten query (i.e. query different from obtained query) as per at least pars. 46, 57, 60).

	As per claims 12 and 14, they include the same or similar subject matter as claims 3 and 5 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan in view of Pollack et al., Pub. No.: US 20060184557 A1, hereinafter Pollack.

	As per claim 25, Cucerzan discloses A method of retrieving and presenting at least one document from a database, comprising: 
	obtaining, from a user, a query comprising user-specified parameters (pars. 15, 44); 
	generating, by a processor, on the basis of the user-specified parameters, at least one additional parameter, wherein (par. 45); 	
	selecting, by the processor, on the basis of the user-specified parameters and the at least one additional parameter, a plurality of documents from the database (par. 46); 
	presenting at least one document from the plurality of documents in an order determined only on the basis of a subset of the user-specified parameters (pars. 47-48); and 
	calculating, for the at least one document, a document scoring function, wherein the document scoring function evaluates an extent to which a set of search parameters are matched by the at least one document, wherein the document scoring function is calculated at least partly on the basis of a term frequency of at least one keyword in the at least one document (see at least pars. 46, 57, 60-68, 70, 78), 
	wherein calculating the document scoring function involves calculating at least one term scoring function, wherein each of the at least one term scoring function yields a numerical score on the basis of the term frequency (see pars. cited above including at least pars. 61-67) […] and wherein the document scoring function is summation of numerical scores yielded by each of the at least one term scoring function (the claim language leaves open the possibility of there being just one keyword, one term scoring function, and one numerical score - the sum of one 
	 Cucerzan does not explicitly disclose wherein a curve of the term scoring function comprises an accelerating region, a linear region, and a saturation region. However, Pollack, in the related field of endeavor of providing users with relevant content, discloses this limitation. See Pollack, par. 54; note that the claim recites a curve with 3 labeled regions and Pollack discloses an equivalent curve function representation; note that all S curve functions, or sigmoid functions, have 3 regions as claimed. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pollack’s teaching, in the related field of endeavor of providing users with relevant content, would have allowed the combination to utilize any known representative function that helps determine which information to emphasize and place relevance upon; see Pollack paragraphs 19, 39, 40, 54 which disclose the function corresponds to the steps of thresholding relevancy scores of content to present users with only that content that is sufficiently relevant by filtering insufficient content and that this would allow users to avoid spending a significant amount of time evaluating and/or reading insufficiently relevant content.

	As per claim 22, Cucerzan discloses the method of claim 3, wherein the document scoring function is calculated at least partly on the basis of a term frequency of at least one keyword in the at (see at least pars. 46, 57, 60-68, 70, 78), wherein calculating the document scoring function involves calculating a term scoring function, wherein the term scoring function yields a numerical score on the basis of the term frequency (see pars. cited above including at least pars. 61-67). 
	Cucerzan does not explicitly disclose wherein a curve of the term scoring function comprises an accelerating region, a linear region, and a saturation region, and However, Pollack, in the related field of endeavor of providing users with relevant content, discloses this limitation. See Pollack, par. 54; note that the claim recites a curve with 3 labeled regions and Pollack discloses an equivalent curve function representation; note that all S curve functions, or sigmoid functions, have 3 regions as claimed. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pollack’s teaching, in the related field of endeavor of providing users with relevant content, would have allowed the combination to utilize any known representative function that helps determine which information to emphasize and place relevance upon; see Pollack paragraphs 19, 39, 40, 54 which disclose the function corresponds to the steps of thresholding relevancy scores of content to present users with only that content that is sufficiently relevant by filtering insufficient content and that this would allow users to avoid spending a significant amount of time evaluating and/or reading insufficiently relevant content.

 Cucerzan in view of Pollack discloses the method of claim 22, wherein the document scoring function is defined by the equation 
    PNG
    media_image1.png
    41
    72
    media_image1.png
    Greyscale
 , where Si is the score contribution of the ith keyword and Si is defined by the equation 
    PNG
    media_image2.png
    32
    160
    media_image2.png
    Greyscale
 where A, B, and C are constants and ni is the term frequency (see Cucerzan as cited in the rejection of claims 1 and 22).

Claims 4, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan in view of Hideo Itoh, Pub. No.:  US 20090187843 A1, hereinafter Itoh.

	As per claim 4, Cucerzan discloses the method of claim 1. Cucerzan does not explicitly disclose, however in the related field of endeavor of information search, Itoh discloses further comprising presenting the at least one document in accordance with a classification criteria, wherein the classification criteria is based on at least one of classification codes, keywords, assignees, inventors, a time period, a publication date, and a date of receiving the at least one document (Itoh, pars. 79, 128).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Itoh’s teaching, in the related field of endeavor of information search, would have allowed the combination to utilize all of the claimed criteria because these criteria “allows the user to input Itoh. 

	As per claim 21, Cucerzan discloses the method of claim 1, wherein the user-specified parameters include at least one of keywords (pars. 15, 44).  Cucerzan does not explicitly disclose, however in the related field of endeavor of information search, Itoh discloses classification codes, time periods, assignees, inventors, authors, anchor citation points, and section properties, and the at least one additional parameter comprises at least one of keywords, classification codes, assignees, inventors, and authors (Itoh, pars. 79, 128).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Itoh’s teaching, in the related field of endeavor of information search, would have allowed the combination to utilize all of the claimed criteria because these criteria “allows the user to input a search option in the form of text data. When the request is received, the client apparatus 2 displays a text data selection screen that allows the user to input a search option in the form of text data” and because it “allows the user to input a query according to the selected input type of the query” as stated in pars. 126-127 of Itoh. 

.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan in view of Yuval Fradkin, Pub. No.: US 20110125555 A1, hereinafter Fradkin.

As per claim 6, Cucerzan discloses the method of claim 1. Cucerzan does not explicitly disclose, however in the related field of endeavor of information search, Fradkin discloses further comprising monitoring an interaction of the user with the at least -4-Application No.: 16/571,079Attorney Docket No. IIP-GB-001-USone document to obtain monitoring data, wherein the monitoring data comprises at least one of: an amount of time spent by the user on the at least one document, a text from the at least one document, or an image from the at least one document; one or more of the user-specified parameters and the additional parameters, which are  present in the at least one document or a text rendered on user's screen; and a list of documents short listed by the user from the at least one document (Fradkin, par. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fradkin’s teaching, in the related field of endeavor of information search, would have allowed the combination to collect a user’s activity data in order to process it in a manner to understand the users intention, desires, satisfaction etc. so that the user can be provided with more Fradkin discloses “Such an acquisition of information and the use of it to refine the way in which a user/subscriber is typified, can be regarded as a learning process in which additional parameters referred to above as additional compatibility parameters, such that the weight of each such parameter is weighed in the overall learning process can be incorporated.”

	As per claims 15, it includes the same or similar subject matter as claim 6 and is therefore likewise rejected.

Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan in view of Fradkin and further in view of Itoh.

	As per claim 7, Cucerzan in view of Fradkin discloses The method of claim 6 further comprising generating monitoring feedback data by processing the obtained monitoring data, wherein the processing comprises correlating at least one of: a time spent by the user on a particular document of the at least one document; the time spent by the user on the particular document and first keywords extracted from the particular document; the time spent by the user on the particular document […]; the time spent by the user on the particular document […]; the time spent by the user on the particular document […]; and the time spent by the user on (see Fradkin, pars. 4, 9, and 12 and rationale to combine as provided above).
	The combined teaching does not explicitly disclose, however Itoh, in the related field of endeavor of information search, discloses:…and a time period of filing of the particular document… and inventors of the particular document… and assignees of the particular document (Itoh, pars. 79, 128).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Itoh’s teaching, in the related field of endeavor of information search, would have allowed the combination to collect a user’s activity data in order to process it in a manner to understand the users intention, desires, satisfaction etc. so that the user can be provided with a more relevant responses and to utilize all of the claimed criteria because these criteria “allows the user to input a search option in the form of text data. When the request is received, the client apparatus 2 displays a text data selection screen that allows the user to input a search option in the form of text data” and because it “allows the user to input a query according to the selected input type of the query” as stated in pars. 126-127 of Itoh. 

	As per claim 8, Cucerzan in view of Fradkin and Itoh discloses The method of claim 7, wherein the monitoring feedback data comprises: a list of keywords, wherein each keyword of the list of keywords is associated with a weight, and wherein the list of keywords includes the first keywords and the second keywords; a list of classification codes, wherein each classification code of the (see Fradkin, pars. 4, 9, 12 and Itoh, pars. 79, 128 with rationales to combine as provided above).

	As per claim 9, Cucerzan in view of Fradkin and Itoh discloses discloses the method of claim 8, wherein the monitoring feedback data is used to change the at least one additional parameter, wherein the change comprises one or more of: adding or removing at least one classification code of the list of classification codes, 
adding disambiguation information for specific keywords of the query, adding a semantic specification for the specific keywords, changing a weight associated with the specific keywords, changing a weight associated with a classification cod
adding or removing an inventor name of the list of inventor names, adding or removing an assignee name of the list of assignee names, and adding or removing at least one anchor citation point of the list of anchor-citation points (see Fradkin, pars. 4, 9, 12 and Itoh, pars. 79, 128 with rationales to combine as provided above).

	As per claims 16 and 17, they include the same or similar subject matter as claims 7-9 and are therefore likewise rejected.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Cucerzan et al., Pub. No.: US 20130268519 A1, has been introduced to address a portion of the amended subject matter. 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20160188608
pars. 42-46
synonym based query refinement
US 20080140643
par. 174
ranking of search results based on personalization
KR 20080065520A
abstract
searching patent document data
US 20070208669
pars. 487-500
Patent data search language (syntax)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED H HASAN/Primary Examiner, Art Unit 2154